Sedgwick, J.,
dissenting.
I did not hear the argument in this case, and so am excused from taking part in the decision, but I think it .my duty to protest against the seeming recognition of the decision in Omaha Fire Ins. Co. v. Dierks & White, 43 Neb. 473. In that case the defendant answered that the plaintiff had violated the conditions of his policy by giving a chattel mortgage on the property without the consent or knowledge of the company, and that the plaintiff had not given notice of the loss, and it was decided that these two defenses were inconsistent and could not be pleaded together and relied upon by the company.
When the insured demands payment for his loss, the defendant may of cqurse waive the notice of the loss. So, too, the defendant, when payment is demanded, may waive the formal proofs of the manner of loss, the cause of the fire, and the character and value of the property destroyed. If the defendant, when payment is demanded, flatly denies all liability, refuses to consider the matter, and does not ask for formal proofs, most courts hold that by such conduct the defendant waives both notice and formal proofs. This is not because it is inconsistent to say: “You have forfeited your policy, and you gave no notice of the fire, and did not make the formal proofs.” These statements are not inconsistent; they may all be true. Indeed, the fact that no notice of the fire was given, and also the fact that no proofs of loss were made, add to the probability that *297the parties both considered the policy forfeited. If the insurance company, at the time that proofs of loss should be made, or perhaps at any time before suit, had insisted that the policy was forfeited and refused to further consider the claim, such conduct would no doubt be held to waive both notice and proof of loss. This is what is decided in the many cases cited and reviewed in the Dierks case. In none of them was the question of pleading involved. They are not authority for the proposition that after a policy has been forfeited, and no notice of the fire has been given, and no proof of loss has been made, the insured may begin an action in which he sets out a policy which by its terms requires notice to be given and proofs of loss to be made, and the defendant, under a statute which alloAvs it to set up as many defenses, as it has, cannot allege that the policy was forfeited without admitting that notice Avas given and that proof of loss was made.
The decision in the Dierhs case is bad. It has been several times virtually overruled by this court, but without being mentioned. It ought not now to be followed or countenanced, but should be overruled.